

116 S2368 RS: Nuclear Energy Renewal Act of 2019
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 353116th CONGRESS1st SessionS. 2368IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Coons (for himself and Ms. McSally) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 17, 2019Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Atomic Energy Act of 1954 and the Energy Policy Act of 2005 to support licensing and
			 relicensing of certain nuclear facilities and nuclear energy research,
			 demonstration, and development, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nuclear Energy Renewal Act of 2019.
 2.Light water reactor sustainability programSection 621 of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 782) is amended— (1)by striking Section and inserting the following:
				
 (a)Amendment to Atomic Energy Act of 1954Section; and (2)by adding at the end the following:
				
					(b)Light water reactor sustainability program
 (1)In generalNotwithstanding any other provision of law, the Secretary shall expand the light water reactor sustainability program of the Department, to the maximum extent practicable—
 (A)to ensure the achievement of maximum benefits from existing nuclear generation; (B)to accommodate the increase in applications for nuclear power plant license renewals expected as of the date of enactment of this subsection;
 (C)to enable the continued operation of existing nuclear power plants through technology development; (D)to improve the performance and reduce the operation and maintenance costs of nuclear power plants; and
 (E)to promote the use of high-performance computing to simulate nuclear reactor processes. (2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program under this subsection $60,000,000 for each of fiscal years 2020 through 2029..
			3.Increasing support for advanced nuclear technologies
 (a)Licensing by Nuclear Regulatory CommissionSection 103 of the Atomic Energy Act of 1954 (42 U.S.C. 2133) is amended— (1)in subsection d., in the second sentence, by striking any any and inserting any; and
 (2)by inserting after subsection d. the following:  e.Advanced nuclear facilities and technologies (1)Definition of advanced nuclear (A)In generalIn this subsection, the term advanced nuclear means, with respect to a production facility, utilization facility, or technology, the use of a nuclear fission reactor, including a prototype plant (as defined in section 50.2 of title 10, Code of Federal Regulations (or successor regulations)), that represents significant improvements compared to the most recent generation of nuclear fission reactors, including improvements such as—
 (i)additional inherent safety features; (ii)lower waste yields;
 (iii)improved fuel performance; (iv)increased tolerance to loss of fuel cooling;
 (v)enhanced reliability; (vi)increased proliferation resistance;
 (vii)increased thermal efficiency; (viii)reduced consumption of cooling water;
 (ix)the ability to integrate into electric applications and nonelectric applications; (x)modular sizes to allow for deployment that corresponds with the demand for electricity; and
 (xi)operational flexibility to respond to changes in demand for electricity and to complement integration with intermittent renewable energy.
 (B)InclusionIn this subsection, the term advanced nuclear includes, with respect to a production facility, utilization facility, or technology, the use of a nuclear fusion reactor.
 (2)Establishment of programThe Secretary of Energy, in coordination with the Commission, shall establish and carry out a program—
 (A)to develop certification and licensing criteria with respect to advanced nuclear production facilities and utilization facilities, including for international licensing harmonization;
 (B)to provide assistance to eligible applicants with respect to the certification and licensing of advanced nuclear production facilities and utilization facilities; and
 (C)to establish such procedures as the Secretary of Energy and the Commission determine to be appropriate for general public outreach relating to advanced nuclear technologies, production facilities, and utilization facilities.
 (3)Authorization of appropriationsThere is authorized to be appropriated to carry out the program under this subsection $15,000,000 for the period of fiscal years 2020 through 2029..
				4.Nuclear energy research, demonstration, and development
 (a)In generalSection 952 of the Energy Policy Act of 2005 (42 U.S.C. 16272) is amended by adding at the end the following:
				
					(e)Advanced reactor technologies development program
 (1)In generalThe Secretary shall carry out a program under which the Secretary shall conduct research relating to the development of innovative nuclear reactor technologies that may offer improved safety, functionality, and affordability by enhancing existing nuclear technologies.
 (2)RequirementsThe program under this subsection shall— (A)support efforts to reduce long-term technical barriers for advanced nuclear energy systems;
 (B)identify potential regulatory issues relating to advanced nuclear reactors; (C)be carried out in consultation with the Nuclear Regulatory Commission to ensure identification of any relevant concerns;
 (D)support international activities carried out pursuant to— (i)the Generation IV International Forum; or
 (ii)any other international collaborative effort with respect to advanced nuclear reactor operations and safety;
 (E)support research and development relating to enhancing the proliferation resistance of nuclear technologies; and
 (F)support research and development projects carried out by National Laboratories, institutions of higher education, and other industry entities relating to nuclear technology, including the development of—
 (i)codes and standards;
 (ii)sensors and instrumentation; (iii)probabilistic risk assessments methods; and
 (iv)other technologies to support the development of advanced nuclear reactor systems.
 (3)Areas of focus and inclusionsThe program under this subsection shall— (A)focus on research and development activities relating to—
 (i)fast reactors; (ii)high-temperature, gas-cooled nuclear reactors; and
 (iii)molten salt reactors; and (B)with respect to the activities described in clauses (ii) and (iii) of subparagraph (A), include research and development relating to advanced fuels.
							(4)Supercritical transformational electric power research and development
 (A)In generalIn carrying out the program under this subsection, the Secretary shall develop and implement a public-private cost-shared supercritical carbon dioxide (commonly known as sCO2) Brayton cycle subprogram, including research and development of supercritical carbon dioxide technologies.
 (B)RequirementIn carrying out the subprogram under this paragraph, the Secretary shall solicit and evaluate plans to encourage innovation, support technology advances, and enhance the safety and performance of advanced nuclear reactor systems.
 (C)Technical review panelThe Secretary shall establish a technical review panel for the subprogram under this paragraph, which shall carry out consultation and collaboration with appropriate industry entities—
 (i)to evaluate advanced nuclear reactor technologies;
 (ii)to identify research and development opportunities; and
 (iii)to publish information regarding cost-shared research and development investment decisions to facilitate commercialization.
 (5)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program under this subsection $120,000,000 for each of fiscal years 2020 through 2029.
						(f)Fuel cycle research and development program
 (1)In generalThe Secretary shall carry out a program under which the Secretary shall conduct research relating to—
 (A)consent-based interim storage;
 (B)transportation of nuclear waste; (C)potential alternative disposal options for Department-managed—
 (i)spent nuclear fuel; and (ii)high-level radioactive waste; and
 (D)disposition alternatives for defense-related nuclear waste.
 (2)Areas of focusIn carrying out this subsection, the Secretary shall focus on activities relating to— (A)relevant research and development; and
 (B)integrated waste management, including by conducting research and development activities relating to the storage, transportation, and disposal of used nuclear fuel and wastes generated by existing and future fuel cycles.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program under this subsection $200,000,000 for each of fiscal years 2020 through 2029.
						(g)Material recovery and waste form development
 (1)In generalThe Secretary shall carry out a program under which the Secretary shall— (A)conduct research relating to advanced nuclear material recovery and advanced nuclear waste from development technologies to improve fuel cycle performance with reductions in processing, waste generation, and potential for material diversion; and
 (B)to the maximum extent practicable, apply the technical expertise achieved through that research to a broad range of programs and activities, including activities relating to—
 (i)environmental remediation; (ii)national security; and
 (iii)subject to paragraph (2), civilian nuclear applications. (2)Civilian nuclear applicationsAny research carried out under this subsection relating to civilian nuclear applications shall include research relating to improving the economics and nonproliferation attributes of recycling light water reactor fuels and advanced reactor fuels.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program under this subsection $50,000,000 for each of fiscal years 2020 through 2029.
						(h)Advanced fuels
 (1)In generalThe Secretary shall carry out a program under which the Secretary shall conduct research relating to—
 (A)next-generation light water reactor fuels that demonstrate enhanced—
 (i)performance; and (ii)accident tolerance; and
 (B)fuels that demonstrate enhanced— (i)proliferation resistance; and
 (ii)use of resources. (2)RequirementsIn carrying out the program under this subsection, the Secretary shall—
 (A)focus on the development of accident-tolerant fuel and cladding concepts that are capable of achieving the objective of initiating core reloads by calendar year 2025;
 (B)(i)develop modeling capabilities for new fuel concepts; (ii)conduct studies regarding the means by which those concepts would impact reactor economics, the fuel cycle, operations, safety, and the environment; and
 (iii)subject to paragraph (3), publish the studies conducted under clause (ii); and (C)cooperate with institutions of higher education through the Nuclear Energy University and Integrated Research Projects programs of the Department.
 (3)Sensitive informationThe Secretary shall not publish any information under paragraph (2)(B)(iii) that is detrimental to national security, as determined by the Secretary.
 (4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program under this subsection $120,000,000 for each of fiscal years 2020 through 2029.
						(i)Nuclear energy enabling technologies
 (1)In generalThe Secretary shall carry out a program under which the Secretary shall— (A)conduct research relating to modeling and simulation tools;
 (B)provide access to unique nuclear energy research capabilities through the Nuclear Science User Facilities of the Department; and
 (C)address workforce needs in critical, focused nuclear energy-related fields.
 (2)Support for nuclear initiativesThe program under this subsection shall support the goals, objectives, and activities of the National Reactor Innovation Center and the Gateway for Accelerated Innovation in Nuclear initiative of the Department to make nuclear energy research capabilities accessible to industry engineers and scientists through a public-private partnership.
						(3)Crosscutting technology development subprogram
 (A)In generalIn carrying out the program under this subsection, the Secretary shall establish a crosscutting technology subprogram, under which the Secretary shall provide assistance for high-priority research and development activities relating to innovative solutions to nuclear energy challenges carried out by—
 (i)institutions of higher education; (ii)National Laboratories; and
 (iii)industry entities. (B)RequirementsIn carrying out the subprogram established under subparagraph (A), the Secretary shall—
 (i)invest in competitive, nuclear energy-related infrastructure enhancement activities carried out at National Laboratories to ensure researchers have access to state-of-the-art research and development resources;
 (ii)coordinate with other research and development programs of the Office of Nuclear Energy to ensure that developed technologies and capabilities are part of an integrated investment strategy, the overall focus of which is improving safety, security, reliability, and economics of operating nuclear power plants; and
 (iii)focus on— (I)new capabilities relating to nuclear energy research and development;
 (II)enabling technologies beyond individual programs;
 (III)coordinating capabilities among research and development programs of the Office of Nuclear Energy;
 (IV)examining new classes of materials not considered for nuclear applications;
 (V)high-risk research, which could potentially overcome technological limitations; and
 (VI)the potential for industry partnerships to develop technologies relating to storage, hydrogen production, high-temperature process heat, and other relevant areas.
 (4)Nuclear energy advanced modeling and simulation subprogramIn carrying out the program under this subsection, the Secretary shall establish a nuclear energy advanced modeling and simulation subprogram, under which the Secretary shall develop advanced modeling and simulation tools to support programs carried out by the Office of Nuclear Energy, including multiscale models of physics and chemistry that support advanced computational methods for simulations of nuclear energy systems.
						(5)Nuclear Science User Facilities subprogram
 (A)In generalIn carrying out the program under this subsection, the Secretary shall establish a Nuclear Science User Facilities subprogram under which the Secretary shall provide assistance—
 (i)to promote the use of nuclear research facilities; and (ii)to encourage engagement across institutions of higher education, industry entities, and National Laboratories relating to relevant nuclear science research.
								(B)Requirements
 (i)In generalThe Secretary shall provide assistance under this paragraph, and solicit applications under clause (ii), on an annual basis.
 (ii)ApplicationsTo be eligible to receive assistance under this paragraph for a fiscal year, an individual or entity conducting nuclear research shall submit to the Secretary an application that describes—
 (I)the research project proposed to be carried out at a nuclear research facility;
 (II)timelines for the proposed research; and (III)the Nuclear Science User Facility at which the project is proposed to be carried out.
 (iii)Use of fundsAssistance provided under this paragraph may be used— (I)for experiment support and laboratory services costs; and
 (II)only at a Nuclear Science User Facility. (C)AccessIn carrying out the subprogram under this paragraph, the Secretary shall provide to recipients of assistance under the subprogram no-cost access to—
 (i)the advanced test reactor of the Idaho National Laboratory;
 (ii)post-irradiation examination facilities at the Materials and Fuels Complex;
 (iii)research reactors at— (I)Oak Ridge National Laboratory;
 (II)Massachusetts Institute of Technology; and (III)North Carolina State University;
 (iv)beam line capabilities at the Advanced Photon Source, in coordination with the Illinois Institute of Technology;
 (v)irradiation experiment design and fabrication capabilities at Pacific Northwest National Laboratory;
 (vi)hot cells and fabrication capabilities at Westinghouse Electric Company; and
 (vii)examination facilities at— (I)the University of California–Berkeley;
 (II)the University of Michigan; (III)the University of Nevada–Las Vegas;
 (IV)Purdue University; (V)the University at Wisconsin; and
 (VI)to the maximum extent practicable, any other facilities needed to support the Nuclear Science User Facility.
									(6)Nuclear energy traineeships subprogram
 (A)EstablishmentIn carrying out the program under this subsection, the Secretary shall establish a nuclear energy traineeships subprogram under which the Secretary shall establish competitively awarded traineeships and apprenticeships in industries that are represented by skilled labor unions and with institutions of higher education to provide focused, graduate-level training to meet highly focused needs through a tailored academic graduate program that delivers a curriculum with a rigorous thesis or dissertation research requirement aligned with the critical needs of the Department with respect to mission-driven workforce.
 (B)RequirementsIn carrying out the subprogram under this paragraph, the Secretary shall— (i)encourage appropriate partnerships among National Laboratories, affected institutions of higher education, and industry; and
 (ii)on an annual basis, evaluate the needs of the nuclear energy community to implement traineeships for focused topical areas addressing mission-specific workforce needs.
 (7)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program under this subsection $150,000,000 for each of fiscal years 2020 through 2029.
						(j)Radiological facilities management
 (1)In generalThe Secretary shall carry out a program under which the Secretary shall provide project management, technical support, quality engineering and inspection, and nuclear material support to 25 research reactors located at 24 institutions of higher education.
 (2)ElementsThe program under this subsection shall include— (A)delivery of plate fuel elements as required annually by the recipient research reactors, as determined based on—
 (i)need; and (ii)fuel availability;
 (B)delivery of Training, Research, Isotopes, General Atomics (commonly known as TRIGA) reactor fuel elements from recipient institutions of higher education to used fuel receipt facilities of the Department; and
 (C)funding for required safety upgrades to allow resumption of research reactor fuel fabrication operations at TRIGA International in Romans, France.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program under this subsection $30,000,000 for each of fiscal years 2020 through 2029.
						(k)International nuclear energy cooperation
 (1)In generalThe Secretary shall carry out a program under which the Secretary shall develop bilateral collaboration initiatives with a variety of countries through—
 (A)research and development agreements; (B)other relevant arrangements and action plan updates; and
 (C)maintaining existing multilateral cooperation commitments of—
 (i)the International Framework for Nuclear Energy Cooperation; and
 (ii)the International Atomic Energy Agency. (2)TreatmentThe program under this subsection shall be considered to be the lead program of the Department with respect to international activities relating to civil nuclear energy, including—
 (A)analysis, development, coordination, and implementation of international civil nuclear energy policy; and
 (B)integration of international nuclear technical activities.
 (3)SubprogramIn carrying out the program under this subsection, the Secretary shall establish a subprogram that shall—
 (A)support diplomatic, nonproliferation, climate, and international economic objectives for the safe, secure, and peaceful use of nuclear technology in countries developing nuclear energy programs; and
 (B)shall be modeled after the International Military Education and Training program of the Department of State.
 (4)RequirementsThe program under this subsection shall be carried out— (A)to facilitate, to the maximum extent practicable, workshops and expert-based exchanges to engage industry, stakeholders, and foreign governments regarding international civil nuclear issues, such as training, financing, safety, and options for multinational cooperation on used nuclear fuel disposal; and
 (B)in coordination with— (i)the National Security Council;
 (ii)the Secretary of State; (iii)the Secretary of Commerce; and
 (iv)the Nuclear Regulatory Commission. (5)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program under this subsection $10,000,000 for each of fiscal years 2020 through 2029, of which $5,500,000 shall be used each fiscal year to carry out the subprogram under paragraph (3)..
 (b)Cost sharingSection 988(b)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16352(b)(2)) is amended— (1)in the paragraph heading, by striking Exclusion and inserting Exclusions;
 (2)by striking apply to and inserting the following:  apply—(A)to;  (3)in subparagraph (A) (as so designated), by striking the period at the end and inserting ; or; and
 (4)by adding at the end the following:  (B)to programs under subsections (e) through (k) of section 952..
	
 1.Short titleThis Act may be cited as the Nuclear Energy Renewal Act of 2019. 2.Light water reactor sustainability programSection 952 of the Energy Policy Act of 2005 (42 U.S.C. 16272) is amended by striking subsection (b) and inserting the following:
			
 (b)Light water reactor sustainability programThe Secretary shall carry out a light water reactor sustainability program— (1)to ensure the achievement of maximum benefits from existing nuclear generation;
 (2)to accommodate the increase in applications for nuclear power plant license renewals expected as of the date of enactment of this subsection;
 (3)to enable the continued operation of existing nuclear power plants through technology development; (4)to improve the performance and reduce the operation and maintenance costs of nuclear power plants;
 (5)to promote the use of high-performance computing to simulate nuclear reactor processes; (6)to coordinate with other research and development programs of the Office of Nuclear Energy to ensure that developed technologies and capabilities are part of an integrated investment strategy, the overall focus of which is improving the safety, security, reliability, and economics of operating nuclear power plants; and
 (7)to focus on— (A)new capabilities relating to nuclear energy research and development;
 (B)enabling technologies beyond individual programs; (C)coordinating capabilities among the research and development programs of the Office of Nuclear Energy;
 (D)examining new classes of materials not considered for nuclear applications; (E)high-risk research, which could potentially overcome technological limitations; and
 (F)the potential for industry partnerships to develop technologies relating to storage, hydrogen production, high-temperature process heat, and other relevant areas..
 3.Nuclear energy research, development, and demonstrationSection 952 of the Energy Policy Act of 2005 (42 U.S.C. 16272) is amended by adding at the end the following:
			
				(e)Advanced reactor technologies development program
 (1)In generalThe Secretary shall carry out a program under which the Secretary shall conduct research relating to the development of innovative nuclear reactor technologies that may offer improved safety, functionality, and affordability.
 (2)RequirementsThe program under this subsection shall— (A)support efforts to reduce long-term technical barriers for advanced nuclear energy systems; and
 (B)be carried out in consultation with the Nuclear Regulatory Commission to ensure identification of any relevant concerns..
 4.Advanced fuels developmentSection 953 of the Energy Policy Act of 2005 (42 U.S.C. 16273) is amended— (1)by redesignating subsections (a) through (d) as paragraphs (1), (3), (4), and (5), respectively, and indenting appropriately;
 (2)in paragraph (1) (as so redesignated)— (A)by striking this section and inserting this subsection;
 (B)by striking minimize environmental and inserting improve fuel cycle performance while minimizing the cost and complexity of processing, environmental impacts,; and
 (C)by striking the Generation IV; (3)by inserting after paragraph (1) (as so redesignated) the following:
				
 (2)ConsiderationsIn carrying out activities under the program, the Secretary shall consider the potential benefits of those activities for civilian nuclear applications, environmental remediation, and national security.;
 (4)by inserting after paragraph (5) (as so redesignated) the following:  (6)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $40,000,000 for each of fiscal years 2020 through 2024.;
 (5)by inserting before paragraph (1) (as so redesignated) the following:  (a)Material recovery and waste form development; and (6)by adding at the end the following:
				
					(b)Advanced fuels
 (1)In generalThe Secretary shall carry out a program to conduct research relating to— (A)next-generation light water reactor fuels that demonstrate improved—
 (i)performance; and (ii)accident tolerance; and
 (B)advanced reactor fuels that demonstrate improved— (i)proliferation resistance; and
 (ii)use of resources. (2)RequirementsIn carrying out the program under this subsection, the Secretary shall—
 (A)focus on the development of accident-tolerant fuel and cladding concepts that are capable of achieving initial commercialization by December 31, 2025;
 (B)conduct studies regarding the means by which those concepts would impact reactor economics, the fuel cycle, operations, safety, and the environment;
 (C)subject to paragraph (3), publish the results of the studies conducted under subparagraph (B); and (D)cooperate with institutions of higher education through the Nuclear Energy University and Integrated Research Projects programs of the Department.
 (3)Sensitive informationThe Secretary shall not publish any information under paragraph (2)(C) that is detrimental to national security, as determined by the Secretary.
 (4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program under this subsection $120,000,000 for each of fiscal years 2020 through 2024..
			5.Nuclear science and engineering support
 (a)In generalSection 954 of the Energy Policy Act of 2005 (42 U.S.C. 16274) is amended— (1)in the section heading, by striking University nuclear and inserting Nuclear;
 (2)in subsection (b)— (A)in the matter preceding paragraph (1), by striking this section and inserting this subsection; and
 (B)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and indenting appropriately;
 (3)in subsection (c), by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (4)in subsection (d)— (A)in the matter preceding paragraph (1), by striking this section and inserting this subsection; and
 (B)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting appropriately;
 (5)in subsection (e), by striking this section and inserting this subsection; (6)in subsection (f)—
 (A)by striking this section and inserting this subsection; and (B)by striking subsection (b)(2) and inserting paragraph (2)(B);
 (7)by redesignating subsections (a) through (f) as paragraphs (1), (2), (3), (4), (6), and (7), respectively, and indenting appropriately;
 (8)by inserting after paragraph (4) (as so redesignated) the following:  (5)Radiological facilities management (A)In generalThe Secretary shall carry out a program under which the Secretary shall provide project management, technical support, quality engineering and inspection, and nuclear material support to research reactors located at universities.
 (B)Authorization of appropriationsIn addition to any amounts appropriated to carry out the program under this subsection, there is authorized to be appropriated to the Secretary to carry out the program under this paragraph $15,000,000 for each of fiscal years 2020 through 2024.;
 (9)by inserting before paragraph (1) (as so redesignated) the following:  (a)University nuclear science and engineering support; and (10)by adding at the end the following:
					
						(b)Nuclear energy apprenticeship subprogram
 (1)EstablishmentIn carrying out the program under subsection (a), the Secretary shall establish a nuclear energy apprenticeship subprogram under which the Secretary shall establish competitively awarded traineeships and apprenticeships in industries that are represented by skilled labor unions and with universities to provide focused, graduate-level training to meet highly focused needs through a tailored academic graduate program that delivers a curriculum with a rigorous thesis or dissertation research requirement aligned with the critical needs of the Department with respect to mission-driven workforce.
 (2)RequirementsIn carrying out the subprogram under this subsection, the Secretary shall— (A)encourage appropriate partnerships among National Laboratories, affected universities, and industry; and
 (B)on an annual basis, evaluate the needs of the nuclear energy community to implement traineeships for focused topical areas addressing mission-specific workforce needs.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the subprogram under this subsection $5,000,000 for each of fiscal years 2020 through 2024..
 (b)Conforming amendmentThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600) is amended by striking the item relating to section 954 and inserting the following:
				Sec. 954. Nuclear science and engineering support..
			6.International nuclear energy cooperation
 (a)In generalSubtitle H of Title IX of the Energy Policy Act of 2005 (42 U.S.C. 16341 et seq.) is amended by adding at the end the following:
				
 986B.International nuclear energy cooperation— (a)In generalThe Secretary shall carry out a program to develop bilateral collaboration initiatives with a variety of countries through—
 (1)research and development agreements; (2)other relevant arrangements and action plan updates; and
 (3)maintaining existing multilateral cooperation commitments of— (A)the International Framework for Nuclear Energy Cooperation;
 (B)the Generation IV International Forum; (C)the International Atomic Energy Agency; and
 (D)any other international collaborative effort with respect to advanced nuclear reactor operations and safety.
								(b)Subprogram
 (1)In generalIn carrying out the program under subsection (a), the Secretary shall establish a subprogram that shall—
 (A)support diplomatic, nonproliferation, climate, and international economic objectives for the safe, secure, and peaceful use of nuclear technology in countries developing nuclear energy programs, with a focus on countries that have increased civil nuclear cooperation with Russia and China; and
 (B)be modeled after the International Military Education and Training program of the Department of State.
 (2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the subprogram under this subsection $5,500,000 for each of fiscal years 2020 through 2024.
 (c)RequirementsThe program under subsection (a) shall be carried out— (1)to facilitate, to the maximum extent practicable, workshops and expert-based exchanges to engage industry, stakeholders, and foreign governments regarding international civil nuclear issues, such as training, financing, safety, and options for multinational cooperation on used nuclear fuel disposal; and
 (2)in coordination with— (A)the National Security Council;
 (B)the Secretary of State; (C)the Secretary of Commerce; and
 (D)the Nuclear Regulatory Commission.. (b)Conforming amendmentThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600) is amended by inserting after the item relating to section 986A the following:
				Sec. 986B. International nuclear energy cooperation..Amend the title so as to read: A bill to amend the Energy Policy Act of 2005 to support nuclear energy research, development, and
			 demonstration, and for other purposes..December 17, 2019Reported with an amendment and an amendment to the title